Exhibit 10.2

RESTRICTED STOCK AGREEMENT

THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made as of the 7th day of
August, 2007, between PARTICLE DRILLING TECHNOLOGIES, INC., a Nevada corporation
(the “Company”), and JIM B. TERRY (“Employee”).

1.             Award.  Pursuant to the PARTICLE DRILLING TECHNOLOGIES, INC. 2007
STOCK INCENTIVE PLAN (the “Plan”), as of the date of this Agreement, 170,750
shares (the “Restricted Shares”) of the Company’s common stock shall be issued
as hereinafter provided in Employee’s name subject to certain restrictions
thereon.  The Restricted Shares shall be issued upon acceptance hereof by
Employee and upon satisfaction of the conditions of this Agreement.  Employee
acknowledges receipt of a copy of the Plan, and agrees that this award of
Restricted Shares shall be subject to all of the terms and provisions of the
Plan, including future amendments thereto, if any, pursuant to the terms
thereof.  In the event of any conflict between the terms of this Agreement and
the Plan, the Plan shall control.  Capitalized terms used but not defined in
this Agreement shall have the meaning attributed to such terms under the Plan,
unless the context requires otherwise.

2.             Restricted Shares.  Employee hereby accepts the Restricted Shares
when issued and agrees with respect thereto as follows:

(a)           Forfeiture Restrictions.  The Restricted Shares may not be sold,
assigned, pledged, exchanged, hypothecated or otherwise transferred, encumbered
or disposed of to the extent then subject to the Forfeiture Restrictions (as
hereinafter defined), and in the event of termination of Employee’s employment
with the Company, except as otherwise provided in Section 2(b) hereof, Employee
shall, for no consideration, forfeit to the Company all Restricted Shares to the
extent then subject to the Forfeiture Restrictions.  The prohibition against
transfer and the obligation to forfeit and surrender Restricted Shares to the
Company upon termination of employment are herein referred to as the “Forfeiture
Restrictions.”  The Forfeiture Restrictions shall be binding upon and
enforceable against any transferee of Restricted Shares.

(b)           Lapse of Forfeiture Restrictions.

The Forfeiture Restrictions shall lapse as to all of the Restricted Shares upon
achievement of the following performance target, provided that Employee has been
continuously employed by the Company from the date of this Agreement through the
date of such lapse:

The date the Company files its first quarterly or annual report with the U.S.
Securities and Exchange Commission in which the Company reports, for two
consecutive fiscal quarters, cumulative revenues determined in accordance with
generally accepted accounting principles, in the aggregate, of an amount equal
to or greater than $1 million.

Notwithstanding the foregoing, the Forfeiture Restrictions shall lapse as to all
of the Restricted Shares then subject to the Forfeiture Restrictions (i) in
accordance with the

1


--------------------------------------------------------------------------------


provisions of that certain Employment Agreement between Employee and the Company
effective as of January 23, 2006, as the same may be amended from time to time,
or (ii) on the date Employee’s employment with the Company is terminated by
reason of death or disability (within the meaning of section 22(e)(3) of the
Code).

(c)           Certificates.  A certificate evidencing the Restricted Shares
shall be issued by the Company in Employee’s name, pursuant to which Employee
shall have all of the rights of a stockholder of the Company with respect to the
Restricted Shares, including, without limitation, voting rights and the right to
receive dividends (provided, however, that dividends paid in shares of the
Company’s stock shall be subject to the Forfeiture Restrictions and further
provided that dividends that are paid other than in shares of the Company’s
stock shall be paid no later than the end of the calendar year in which the
dividend for such class of stock is paid to stockholders of such class or, if
later, the 15th day of the third month following the date the dividend is paid
to stockholders of such class of stock). Employee may not sell, transfer,
pledge, exchange, hypothecate or otherwise dispose of the stock until the
Forfeiture Restrictions have expired and a breach of the terms of this Agreement
shall cause a forfeiture of the Restricted Shares. The certificate shall be
delivered upon issuance to the Secretary of the Company or to such other
depository as may be designated by the Committee as a depository for safekeeping
until the forfeiture of such Restricted Shares occurs or the Forfeiture
Restrictions lapse pursuant to the terms of the Plan and this award. Employee
agrees to deliver to the Company a stock power, endorsed in blank, relating to
the Restricted Shares. Upon the lapse of the Forfeiture Restrictions without
forfeiture, the Company shall cause a new certificate or certificates to be
issued without legend (except for any legend required pursuant to applicable
securities laws or any other agreement to which Employee is a party) in the name
of Employee in exchange for the certificate evidencing the Restricted Shares. 
However, the Company, in its sole discretion, may elect to deliver the
certificate either in certificate form or electronically to a brokerage account
established for Employee’s benefit at a brokerage/financial institution selected
by the Company.  Employee agrees to complete and sign any documents and take
additional action that the Company may request to enable it to deliver the
shares on Employee’s behalf.

(d)           Corporate Acts.  The existence of the Restricted Shares shall not
affect in any way the right or power of the Board or the stockholders of the
Company to make or authorize any adjustment, recapitalization, reorganization or
other change in the Company’s capital structure or its business, any merger or
consolidation of the Company, any issue of debt or equity securities, the
dissolution or liquidation of the Company or any sale, lease, exchange or other
disposition of all or any part of its assets or business or any other corporate
act or proceeding. The prohibitions of Section 2(a) hereof shall not apply to
the transfer of Restricted Shares pursuant to a plan of reorganization of the
Company, but the stock, securities or other property received in exchange
therefor shall also become subject to the Forfeiture Restrictions and provisions
governing the lapsing of such Forfeiture Restrictions applicable to the original
Restricted Shares for all purposes of this Agreement and the certificates
representing such stock, securities or other property shall be legended to show
such restrictions.

3.             Withholding of Tax/Tax Election. To the extent that the receipt
of the Restricted Shares or the lapse of any Forfeiture Restrictions results in
compensation income or wages to

2


--------------------------------------------------------------------------------


Employee for federal, state or local tax purposes, Employee shall deliver to the
Company at the time of such receipt or lapse such amount of money as the Company
may require to meet its minimum obligation under applicable tax laws or
regulations or make such other arrangements to satisfy such withholding
obligation as the Company or the Committee may approve.  In addition, the
Company may withhold unrestricted shares of stock of the Company (valued at
their fair market value on the date of withholding of such shares) otherwise to
be issued upon the lapse of the Forfeiture Restrictions to satisfy its
withholding obligations.  If Employee makes the election authorized by section
83(b) of the Code in connection with the award of the Restricted Shares,
Employee shall submit to the Company a copy of the statement filed by Employee
to make such election.

4.             Status of Stock.  Employee agrees that the Restricted Shares
issued under this Agreement will not be sold or otherwise disposed of in any
manner which would constitute a violation of any applicable securities laws,
whether federal or state. Employee also agrees that (a) the certificates
representing the Restricted Shares may bear such legend or legends as the
Committee deems appropriate in order to reflect the Forfeiture Restrictions and
to assure compliance with applicable securities laws, (b) the Company may refuse
to register the transfer of the Restricted Shares on the stock transfer records
of the Company if such proposed transfer would constitute a violation of the
Forfeiture Restrictions or, in the opinion of counsel satisfactory to the
Company, of any applicable securities law, and (c) the Company may give related
instructions to its transfer agent, if any, to stop registration of the transfer
of the Restricted Shares.

5.             Employment Relationship.  For purposes of this Agreement,
Employee shall be considered to be in the employment of the Company as long as
Employee remains an employee of either the Company, an Affiliate, or any
successor corporation.  Without limiting the scope of the preceding sentence, it
is expressly provided that Employee shall be considered to have terminated
employment with the Company at the time of the termination of the “Affiliate”
status under the Plan of the entity or other organization that employs
Employee.  Any question as to whether and when there has been a termination of
such employment, and the cause of such termination, shall be determined by the
Committee and its determination shall be final.

6.             Notices. Any notices or other communications provided for in this
Agreement shall be sufficient if in writing.  In the case of Employee, such
notices or communications shall be effectively delivered if hand delivered to
Employee at his principal place of employment or if sent by registered or
certified mail to Employee at the last address Employee has filed with the
Company. In the case of the Company, such notices or communications shall be
effectively delivered if sent by registered or certified mail to the Company at
its principal executive offices.

7.             Entire Agreement; Amendment. This Agreement replaces and merges
all previous agreements and discussions relating to the same or similar subject
matters between Employee and the Company and constitutes the entire agreement
between Employee and the Company with respect to the subject matter of this
Agreement.  Without limiting the scope of the preceding sentence, all prior
understandings and agreements, if any, among the parties hereto relating to the
subject matter hereof are hereby null and void and of no further force and
effect.  Any modification of this Agreement shall be effective only if it is in
writing and signed by both Employee and an authorized officer of the Company.

3


--------------------------------------------------------------------------------


 

8.               Binding Effect. This Agreement shall be binding upon and inure
to the benefit of any successors to the Company and all persons lawfully
claiming under Employee.

9.               Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Nevada, without regard to
conflicts of laws principles thereof.

10.             Jurisdiction.         Each of the Company and Employee hereby
irrevocably (i) submits and consents to the personal jurisdiction of the state
and federal courts sitting in Harris County, Texas with respect to any suit,
action, or proceeding arising out of or based upon this Agreement or the
transactions contemplated hereby and (ii) waives the right to contend in any
such action that venue is improperly laid in any such court or that it is an
improper or inconvenient forum or lacks personal jurisdiction.  If Employee now
or hereafter resides outside the State of Texas, Employee hereby irrevocably
appoints the General Counsel of the Company as Employee’s authorized agent upon
whom process may be served at such General Counsel’s Company office for notices
under this Agreement in any suit, action, or proceeding arising out of or based
upon this Agreement or the transactions contemplated hereby that may be
instituted in any state or federal court in the State of Texas by the Company,
and Employee hereby agrees to so act.  Employee agrees to take any and all
action, including the filing of any and all documents and instruments, that may
be necessary to continue such appointment in full force and effect as
aforesaid.  Service of process upon the authorized agent of Employee and written
notice of such service to Employee shall be deemed, in every respect, effective
service of process as to Employee for purposes of any such suit, action, or
proceeding instituted in any state or federal court in the State of Texas.

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its officer thereunto duly authorized, and Employee has executed this Agreement,
all effective as of the day and year first above written.

 

PARTICLE DRILLING TECHNOLOGIES, INC.

 

 

 

 

 

By:

/s/ Ken R. LeSuer

 

 

Name: Ken R. LeSuer

 

 

Position: Chairman of the Board

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

/s/ Jim B. Terry

 

 

Jim B. Terry

 

4


--------------------------------------------------------------------------------